Citation Nr: 1704332	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  10-19 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for bilateral foot edema, to include as secondary to service-connected lumbar strain. 
 
2.  Entitlement to a rating in excess of 10 percent for allergic rhinitis and sinusitis, status post nasal reconstruction.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to February 2000.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2009, rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  Initially the issues on appeal were entitlement to service connection for bilateral restless leg syndrome, entitlement to service connection for a disability manifested by sleep impairment, entitlement to service connection for bilateral foot edema, and entitlement to a rating in excess of 10 percent for allergic rhinitis and sinusitis.   

In November 2014, the Board denied the issue of entitlement to service connection for bilateral restless leg syndrome, and remanded the remaining claims for further development.  The RO granted service connection for sleep apnea, hence this issue is no longer before the Board.  A SSOC was issued addressing allergic rhinitis and sinusitis, and bilateral foot edema, and the case has now been returned to the Board for further appellate action.

In May 2014, a Central Office Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  


FINDINGS OF FACT

1.  There is no competent and credible evidence establishing that the Veteran currently suffers from bilateral foot edema.

2.  The record does not show 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  

3.  The evidence indicates that the Veteran's sinusitis is a separately distinguishable condition, and has been productive of 6 non-incapacitating episodes per year with purulent discharge/crusting throughout the appeal.

4.  The Veteran's allergic rhinitis is manifested by nasal polyps.


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for bilateral foot edema have not been met.  38 U.S.C.A § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria for a disability rating in excess of 10 percent for maxillary sinusitis are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.400 (o)(2), 4.3, 4.97, Diagnostic Code 6513 (2016).

3.  The criteria for assigning a separate 30 percent disability rating for  service-connected allergic rhinitis, status post nasal reconstruction, have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6522 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist
	
VA has a duty to notify and assist claimants in substantiating a claim for VA benefits, as set out at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The RO issued a March 2008 preadjudicatory notice letter to the Veteran addressing allergic rhinitis and sinusitis, and bilateral foot edema, which met the notice requirements.

The Veteran was afforded the opportunity to testify before a DRO in May 2011, and before the undersigned in May 2014.  38 C.F.R. 3.103(c)(2) requires that those who chair a hearing fulfill two duties.  These are (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearings, testimony was elicited to determine the nature of the Veteran's claim.  In addition, any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim was sought .  Moreover, neither the Veteran nor his representative asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the hearings.  By contrast, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that there was compliance with the duties set forth in 38 C.F.R. 3.103(c)(2). 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, post-service treatment records, and lay statements in support of the claim.  The Board has also obtained VA treatment records and VA examination reports from January 2010 and February 2016, which may be accepted as adequate reports of examination of the Veteran, without further VA examination.  38 C.F.R. § 3.326.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation, and an opinion was obtained addressing the etiology of bilateral foot edema, and the current state of his rhinitis and sinusitis, status post nasal reconstruction, which as will be explained below was adequate for purposes of adjudicating the appeal.  Therefore the Board finds that the duty to assist has been satisfied.  

The Board notes that the case was remanded in November 2014.  The Board's November 2014 remand directed that outstanding VA treatment records, and private treatment records, be obtained, and that the Veteran be afforded a VA examination to determine the nature and etiology of his bilateral foot edema and rhinitis and sinusitis.  Outstanding VA treatment records were obtained and the Veteran was afforded a VA examination.  

A SSOC was issued in April 2016.  Accordingly, the requirements of the November 2014, remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not identified any pertinent evidence that remains outstanding. Accordingly, VA's duty to assist is met and the Board will address the merits of the claims.
II. Legal Criteria 

A.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  This is taken to mean that establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury. 38 C.F.R. §§ 3.310(a)-(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

B. Increased Rating 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594   (1991).  However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the most recent evidence is generally the most relevant, as the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

The Veteran bears the burden of presenting and supporting his claim for benefits.  See 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

Under DC 6502, a 10 percent disability rating is warranted for a traumatic deviated septum with 50 percent obstruction of the nasal passage on both sides or a complete obstruction on one side.  A 10 percent evaluation is the only disability rating available under this diagnostic code.

Under DC 6522, allergic or vasomotor rhinitis without polyps but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side warrants a 10 percent rating.  Allergic or vasomotor rhinitis with polyps is assigned a 30 percent rating, which is the maximum evaluation under this code.  

Under DC 6513, for chronic maxillary sinusitis a 0 percent rating is assigned when it is detected by X-ray only.  A 10 percent rating is assigned with one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

A 30 percent evaluation under this code is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  

III. Factual Background and Analysis

A. Bilateral Foot Edema

Regarding this matter, the Veteran submitted a claim for service connection for what he called "Nerve Ademia in Bilateral Feet."  The RO interpreted this to mean a claim for service connection for bilateral foot edema.  Later communication from the Veteran suggests he was actually referring to the symptoms of left and right lower extremity radiculopathy, which is already service connected.  Nevertheless, the edema issue went forward and was never withdrawn.  Accordingly, the Board must address it.  

The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions. 38 C.F.R. § 4.1 (2014); see Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, a symptom without a diagnosed or identifiable underlying malady or disorder, does not, in and of itself, constitute a "disability" for which service connection may be granted. See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted). The requirement that a current disorder be present, however, is satisfied when a claimant has a disorder at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disorder resolves prior to the adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Nevertheless, in the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

In February 2016, the Veteran was afforded a VA examination.  The examiner  concluded the Veteran does not have bilateral foot edema.  Further, the Veteran has submitted no additional evidence of bilateral foot edema.  VAMC records from 2007 to 2015 are negative for any diagnosis or treatment for bilateral foot edema.  

Private treatment records from Tidewater Neurologists and Sleep Disorder Specialists, Orthopaedic and Spine Center, Dr. Beresh, James River Family Practice, and Pain Management and Rehabilitation Specialists were reviewed, and are negative for any complaints or treatment for bilateral foot edema.  

While the Veteran is competent to describe his symptoms and the external appearance of his feet, he has not been shown to have medical expertise to render a competent medical opinion as to a diagnosis or etiology of what he observes in this regard.  In any event, the Board concludes that the medical evidence, which reveals no findings of bilateral foot edema, or of a condition causing bilateral foot edema, is of greater probative value than a lay contention.  VA and private treatment records show the Veteran's contacts with health professionals have been numerous during which time no complaints or treatment for bilateral foot edema are shown.    

As indicated above, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See U.S.C.A §1110.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996). Accordingly, in the absence of competent and credible evidence of bilateral foot edema during the period of the claim, service connection is not warranted on any basis and the claim must be denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


B. Allergic Rhinitis and Sinusitis, Status Post Nasal Reconstruction

At the outset, the Board notes that clinical evidence reflects that sinusitis and rhinitis have been diagnosed both separately and in tandem on several occasions during the appeal. VA's Schedule for Rating Disabilities considers allergic rhinitis  and sinusitis as separate disabilities for rating purposes. See 38 C.F.R. § 4.97, Diagnostic Codes 6510-14 (sinusitis) and Diagnostic Code 6522 (allergic or vasomotor rhinitis).  If co-existing, separate disability ratings may be assigned for both disorders. 38 C.F.R. § 4.96 (a).  As service connection had been established for rhinitis, and sinusitis, consideration of the Veteran's claim under the diagnostic criteria for the evaluation of sinusitis as well as rhinitis is appropriate. 

Consequently, with regard to his complaints of constant sinus problems, sinus infections, and sinus pressure or pain, the Board finds the Veteran should be awarded a separate evaluation under DC 6513.  

Facts 

At the Veteran's May 2011 DRO hearing, he testified to having between 6 and 8 episodes of sinusitis per year.  At his May 2014 Board hearing, the Veteran testified to an average of six sinus infections per year.  

Treatment received and reviewed that are dated in February 2007, show the Veteran was seen for complaints of sinus problems, and had a cough and head congestion.  

In January 2008, he was assessed by Hampton Roads Otolaryngology Associates, and found to have allergic rhinitis, and chronic sinusitis.  A paranasal CT scan was done, and revealed chronic inflammatory sinus disease involving the left maxillary sinus with mucosal thickening, and a polyp or retention cyst was observed inferiorly in the left maxillary sinus.  His maxillary ostia were patent.  In December 2008, and January 2009, he was noted as having allergic rhinitis due to pollen.  

In January 2008, he was noted as having bronchitis and chronic sinusitis with an acute exacerbation.  In December 2008 he was assessed as having bronchitis.  A note from January 2009 indicates he was receiving allergy shots.  In March 2009, he was assessed as having an upper respiratory infection vs. allergic rhinitis, and told to take a Z-pack if not better on the third day.  In June 2009, he was seen and treated for bronchitis.  

In a note from October 2009 from Hampton Road Otolaryngology, it was indicated the Veteran had daily symptoms of post nasal drip, congestion, and runny nose.  

The Veteran was afforded a VA examination in January 2010.  He reported constant sinus problems.  He reported incapacitating episodes as often as 6 times per year.  He reported difficulty breathing, purulent discharge from his nose, hoarseness of his voice, pain and crusting.  His last infection was in December 2009.  He was receiving allergy shots.  He also indicated he was using Singulair for his allergies, and Mucinex, and albuterol.  He denied any overall functional impairment as a result of his sinusitis and rhinitis.  On examination he had nasal obstruction of 30 percent on the right and 30 percent on the left.  There was no evidence of a deviated septum, nasal polyps, scars, loss of part of the nose, or loss of part of the ala.  There was sinusitis present with maxillary  tenderness, and purulent discharge from the nose.  There was rhinitis present, believed to be due to allergies.     

In February 2010 the Veteran was seen was diagnosed with sinusitis and prescribed an antibiotic.  Again in April 2010, he was assessed as having sinusitis, with symptoms of cough, right ear stuffiness and drainage, facial pressure, headache, basal congestion, nasal itching, ocular tearing and itching post nasal drip, purulent rhinorrhea and sneezing.  In May 2010 he was diagnosed with sinusitis and prescribed an antibiotic.  In August 2010 he was diagnosed with sinusitis and prescribed antibiotics.  In January 2011, he was diagnosed with sinusitis and prescribed antibiotics.  In March 2011 he was diagnosed with influenza and other respiratory manifestations, and prescribed antibiotics.  In May 2011 he was diagnosed with sinusitis and prescribed antibiotics.  

In February 2016 the Veteran was afforded a VA examination.  He was diagnosed with allergic rhinitis and sinusitis.  He reported being constantly stuffed up, and tested positive for allergies to trees, chicken, dogs and cats.  He stated his condition had worsened.  He reported sinus infections six times per year.  He was taking Claritin, nasonex, singulair, mucinex, and used a netty pot.  The examiner indicated  he had maxillary, frontal and ethmoid sinusitis.  His symptoms of sinusitis were headaches, pain and tenderness of affected sinus and purulent discharge or crusting.  The examiner indicated the Veteran has six plus episodes of sinusitis per year requiring antibiotic usage, associated with sinus pain, headaches and discharge.  On examination his nasal turbinate's were enlarged with a 25 percent obstruction of the nasal passage.  The examiner noted the Veteran has 6 episodes of non-incapacitating sinusitis, characterized by headaches, pain and purulent discharge or crusting in the prior 12 months, and 2 episodes of incapacitating episodes of sinusitis requiring prolonged treatment of antibiotics in the prior 12 months.  With regard to rhinitis, the examiner indicated the Veteran does not have greater than 50 percent obstruction of the nasal passage on both sides.  The examiner indicated there is no permanent hypertrophy of the nasal turbinate's, nasal polyps, or granulomatous conditions.  The Veteran did not have any larynx or pharynx conditions.  He did not have a deviated nasal septum, tumor or neoplasm.  X-ray of the paranasal sinuses in were taken, and revealed slight mucuperiosteal thickening frontal, ethmoid and maxillary sinuses, polyp or retention cyst inferior right maxillary antrum versus surgical change, small nasal choanae, probably related to his prior surgery.  The examiner concluded that the Veteran's condition had no impact on his ability to work.  

Rhinitis, Status Post Nasal Reconstruction

As an initial matter with regard to DC 6502, residual deviation of nasal septum, a 10 percent disability rating is warranted for a traumatic deviated septum with 50 percent obstruction of the nasal passage on both sides or a complete obstruction on one side.  As these findings are not present, a compensable rating under this code is not indicated.  

As it pertains to DC 6522, a 10 percent rating is assigned for allergic or vasomotor rhinitis without polyps but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side, and the next higher evaluation of 30 percent is warranted if there is allergic or vasomotor rhinitis with polyps.

According to a January 2008 CT scan, the Veteran had a polyp or retention cyst in the left maxillary sinus, and according to the February 2016 VA examination report, the Veteran had a polyp or retention cyst at his inferior right maxillary sinus.  Although other entries in VA examination reports mention an absence of polyps, the evidence may be seen as at least in equipoise on the question of the presence of polyps.  Resolving that doubt in the Veteran's favor permits the assignment of a 30 percent evaluation under the provisions of DC 6522, allergic rhinitis with polyps.  

Sinusitis

Throughout the appeal period, the Veteran has reported chronic sinusitis, and that he suffers from on average 6 episodes of sinusitis per year.  The most recent 2016 VA examination found the Veteran to have 6 episodes of non-incapacitating sinusitis per year, and 2 episodes of incapacitating sinusitis per year.  This satisfies the criteria for a 10 percent rating under diagnostic code 6513.  The criteria for the next higher rating of 30 percent are not met as there is no lay allegation or medical evidence of at least 3 incapacitating episodes, or more than 6 non-incapacitating episodes, per year, of sinusitis characterized by headaches, pain, and purulent discharge or crusting. Id. 

Additional Considerations

According to the February 2016 VA examiner, the Veteran's ability to work has not been impacted by his service connected nasal disabilities.  There is no evidence of record, and the Veteran has not submitted a statement indicating he is unemployable as a result of these conditions.  As such the Board need not discuss whether a total disability rating based on individual unemployability is warranted in this case.   Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, comparing the Veteran's disability to the applicable rating criteria, the Board finds that the degree of disability shown is entirely contemplated by the rating schedule.  Although not every conceivable symptom of these conditions is set out in the rating schedule, the criteria are broadly stated and in this case, the February 2016 examination report noted that the Veteran's conditions do not have affect his activities of daily living or occupation. The schedular rating assigned is, therefore, adequate; referral of this claim for extraschedular consideration is not required.

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. In this case, however, no such gap is evident or alleged.  Accordingly, this is not an exceptional circumstance in which extra-scheduler consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing foot edema is denied.

A disability rating in excess of 10 percent for maxillary sinusitis is denied. 

Subject to the law and regulations governing the award of monetary benefits, a separate disability rating of 30 percent, for allergic rhinitis status post nasal reconstruction, is granted.   




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


